Citation Nr: 0432584	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-08 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches.

3.  Entitlement to an initial evaluation in excess of 10 
percent for acne vulgaris.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from November 2, 1982 to 
November 23, 1982 and from July 1983 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Chicago, Illinois Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, granted 
service connection for migraine headaches, a low back 
disorder, and acne vulgaris and assigned a 10 percent 
evaluation for each disorder, effective January 19, 2000.  
The RO also denied service connection for a psychiatric 
disability.  The veteran appealed the RO's decision.  In 
January 2003, the RO increased the rating for migraine 
headaches to 30 percent disabling, effective January 19, 
2000.  

In a March 2003 substantive appeal (VA Form 9), the veteran 
requested a hearing before a Veteran's Law Judge at the RO.  
The veteran failed to report for the hearing which was set 
for a date in November 2003.

The issues of increased evaluations for acne vulgaris and a 
low back disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A psychiatric disability was not manifested during 
service, a psychosis was not shown within one year of service 
discharge, and no current psychiatric disability is otherwise 
related to service.

2.  The veteran's migraine headaches are manifested by no 
more than three to four prostrating attacks per year.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or as a 
result of military service and a psychosis may not be 
presumed to be of service onset.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

2.  An initial rating in excess of 30 percent for migraine 
headaches is not warranted. 38 U.S.C.A. §§ 1155, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code 
8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
rating decision dated in January 2002, a statement of the 
case (SOC) dated in January 2003, and letters regarding the 
VCAA in March 2001 and December 2001, the veteran was 
provided with the applicable law and regulations and given 
adequate notice as to the evidence needed to substantiate her 
claims decided herein and the evidence not of record that is 
necessary.  

In addition, the VCAA notification letters fully explained 
the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of the parties to 
secure evidence, and asked the veteran to submit or authorize 
VA to obtain outstanding evidence and documentation relevant 
to the appeal.  

Thus, the Board is satisfied that the RO has provided all 
notice as required by the VCAA, including asking her to 
submit everything she has which is pertinent to the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has 
taken all appropriate action to develop the veteran's claims 
decided herein, including obtaining VA and private treatment 
records.  The Board also notes that in this case the veteran 
was provided notice of the VCAA prior to the initial 
unfavorable RO decision.

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted, the veteran has already been 
afforded numerous opportunities to submit additional 
evidence.  

It appears to the Board that the claimant has indeed 
been notified that she should provide or identify any 
and all evidence relevant to the claims.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  The various notices discussed above in essence 
invited the veteran to submit any evidence she had regarding 
the matters at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
decided herein may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Factual Background

The veteran's service medical records are negative for any 
findings, treatment, or diagnoses of a psychiatric disorder.

The veteran underwent a VA psychiatric examination in March 
2001.  She stated that she was seeing a psychologist once a 
week for therapy and was under care of a psychiatrist.  At 
the present time she was not taking any antidepressant 
medications.  The diagnosis was depressive disorder.

On VA general medical examination in April 2001, the veteran 
was diagnosed with migraine headaches.

The veteran underwent a VA neurological examination in April 
2001.  The veteran described daily mild headaches that were 
generalized and not associated with nausea, vomiting or 
photophobia.  In addition to the daily headaches she stated 
that she gets severe headaches three or four times a month.  
Some of these headaches were hemicranial in nature and 
associated with nausea or vomiting.  The seemed to wake her 
up from sleep and were worse when she woke up in the morning.  
She had no other neurological complaints such as numbness, 
diplopia, dysarthria, dysphasia, or focal weakness.      

Neurological examination revealed that she was oriented to 
person, place, and time.  Basic attention and language were 
intact with good naming, repetition, and fluency.  There was 
no ptosis.  Visual fields were full.  Extraocular movements 
were intact.  There was no nystagmus.  Sensations on the face 
were intact.  Smile was symmetric.  Her palate elevated 
symmetrically.  The tongue protruded in the midline and the 
shoulder shrug was okay.  

Motor examination revealed normal tone and strength 
throughout.  Fine movements were equal bilaterally.  There 
was no pronator drift.  Sensory examination was okay for 
position and touch.  There was no sensory extinction.  
Cerebellar function was normal.  Reflexes were 1+ throughout 
and symmetric.  Gait was normobased.  She could tandem 
normally.  She could stand on either foot alone.

The assessment was migraine with aura.  The examiner 
commented that the auras were apparently more prominent many 
years ago and actually associated with frank motor function 
loss in the right side.  The veteran currently had a normal 
neurological examination.
 
A June 2001 nursing discharge summary received from Chicago 
Lakeshore Hospital showed a diagnosis of major depression.

VA outpatient treatment records dated from January 2000 to 
January 2002 show that the veteran was seen on several 
occasions with complaints of migraine headaches.  In a March 
2001 treatment record the veteran complained of a headache 
with some nausea and photophobia.  She stated that she had 
one to two headaches a month with no neurologic symptoms 
except facial numbness.  In a September 2001 treatment 
record, the veteran reported the onset of a headache two to 
three hours previously.  There was no vomiting but she was 
light sensitive.  She stated that she gets headaches 
requiring hospital care three to four times a year.
     
Analysis

Service Connection for a Psychiatric Disability

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1131 (West 
2002).  Service connection may also be granted where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has the condition.  38 
C.F.R. § 3.303(b).

If a psychosis is manifested to a degree of at least 10 
percent within one year of service discharge, service 
connection may be established on the basis that it is 
presumed to be of service onset.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

Following thorough review of the evidence of record, the 
Board concludes that service connection for a psychiatric 
disability is not warranted. In this case, the veteran has a 
current diagnosis of a psychiatric disability, diagnosed on 
current VA examination as depressive disorder.  However, 
there is no evidence of a psychiatric disability or 
depressive disorder during service or major depression within 
one year following service discharge.  Furthermore, there is 
no competent evidence linking the current psychiatric 
disability to service or any incident thereof.  Thus, the 
Board must conclude that service connection for a psychiatric 
disability is not warranted.
  
Although the veteran believes that her current psychiatric 
disability is related to service, she has not shown that she 
possess the credentials or training needed to render a 
diagnosis or a competent opinion as to medical etiology.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As such, her opinion 
does not constitute competent medical evidence and lacks 
probative value.
 
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric 
disability, claimed as depression.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Increased Rating for Migraine Headaches

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2004).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The CAVC has made 
a distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  As the 
appeal involves an original claim, the Board has framed the 
issue as shown on the title page.

The veteran's migraine headaches have been assigned a 
schedular disability evaluation pursuant to 38 C.F.R. § 
4.124a, Code 8100 (2004).  A 10 percent evaluation is 
warranted for characteristic prostrating headache attacks 
averaging one in two months over the last several months. 
Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month warrant a 30 percent 
disability evaluation. Finally, migraine headache disorders 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrant 
a 50 percent evaluation.

The medical evidence of record shows that the veteran has 
reported constant daily mild headaches with more severe 
headaches that are accompanied by some nausea, vomiting, and 
photophobia.  There are no neurological symptoms accompanying 
the headaches.  The veteran has also reported that her 
headaches require hospitalization three to four times year.  
However, there is no evidence in the record  to the effect 
that she was frequently unable able to work with the 
headaches or that the headaches frequently required her to 
stay home from work.  Such a finding is required in order to 
assign a higher rating. Accordingly, the Board concludes that 
a rating in excess of 30 percent for migraine headaches is 
not warranted.

In short, the evidence shows that the veteran has not met 
most of the criteria for an initial evaluation in excess of 
30 percent for migraine headaches during the appeal period at 
issue.  

The Board has considered whether the veteran is entitled to 
"staged" ratings for her service-connected migraine headaches 
as the CAVC indicated can be done in this type of case.  The 
currently assigned rating was granted, effective from the 
date of service connection.  Upon reviewing the longitudinal 
record in this case, the Board finds that at no time during 
the appeal period has the veteran's migraine headaches met 
the criteria for a rating in excess of that currently 
assigned.

As the preponderance of the evidence is against the veteran's 
claim for an increased initial rating, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2003).  
There is no showing that the veteran's service-connected 
migraine headaches present such an exceptional or unusual 
disability picture so as to warrant the assignment of higher 
evaluations, at any stage in the rating period on appeal, on 
an extra-schedular basis.  In the absence of evidence of the 
need for frequent hospitalization or marked interference with 
employment, referral of the case for consideration of an 
extraschedular rating is not in order.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.

An initial evaluation in excess of 30 percent for migraine 
headaches is denied.


REMAND

The Board finds that additional development is warranted for 
the issues of increased initial ratings for acne vulgaris and 
a low back disorder.

As noted in the January 2003 statement of the case, there has 
been a recent change in the schedular criteria for evaluation 
of skin disabilities which became effective August 30, 2002. 
67 Fed. Reg. 49,590-99 (July 31, 2002) (codified as amended 
at 38 C.F.R. § 4.118).  Under the rating criteria in effect 
prior to August 30, 2002, there is no specific diagnostic 
code for acne vulgaris and that condition is rated, by 
analogy, under the criteria for evaluating eczema.  See 38 
C.F.R. § 4.20, Diagnostic Code 7806.

Under the revised criteria, specific evaluation criteria were 
included to address acne, based on the extent of involvement 
by acne, its location, and whether it is deep or superficial.  
See 38 C.F.R. § 4.118, Diagnostic Code 7828.  In the 
alternative, the disability can be rated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804 or 7805) depending 
upon the predominant disability. 

While the RO informed the veteran of the new rating criteria 
and considered these criteria when adjudicating her claim in 
October 2002, the Board is of the opinion that a new VA 
examination would be probative in ascertaining the severity 
of the veteran's service-connected skin disability.  In 
particular, in light of the significant changes in the 
pertinent rating criteria, a new examination that evaluates 
the veteran's disability with consideration of the new 
criteria would be beneficial. The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995); see also, 38 C.F.R. 
§ 3.159(c)(4).  This medical examination must consider the 
records of prior medical examinations and treatment in order 
to assure a fully informed decision.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).

With regard to the low back claim, the veteran was most 
recently afforded a VA examination of her low back in March 
2001 and her claim was most recently considered by the RO in 
January 2003.  Thereafter, the criteria for evaluating 
disabilities of the spine were revised, effective September 
26, 2003. 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243).  Consequently, the veteran has 
not been notified of the revised criteria or given the 
opportunity to provide evidence or argument specific to the 
new criteria, nor has the RO had the opportunity to consider 
the veteran's claim in light of the revised spine criteria.  
Furthermore, a new examination to fully evaluate the service-
connected lumbar spine disability under the old and new 
regulations should be provided.  Consideration of orthopedic 
and neurologic findings is required.

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The veteran should be appropriately 
contacted and asked to identify the 
names, dates and addresses of all VA and 
non-VA health care providers from whom 
she has received treatment for acne 
vulgaris and a low back disorder since 
January 2002.  The records of such 
treatment should be obtained.

2.  The veteran should be afforded a 
dermatological examination to determine 
the severity of her service-connected 
acne vulgaris.  Send the claims folder to 
the examiner for review of pertinent 
documents therein. The examiner should be 
asked to comment on:

(a) whether the acne vulgaris is deep 
(deep inflamed nodules and pus-filled 
cysts) or superficial (comedones, 
papules, pustules, superficial cysts); 
(b) the percentage of the veteran's 
entire body that is affected by her 
service-connected acne vulgaris; (c) the 
percentage of the exposed areas of the 
body, including the face and neck, that 
is affected; (d) whether there is visible 
or palpable tissue loss; (e) whether 
there is gross distortion or asymmetry of 
two features or paired sets of features 
(nose, chin, forehead, eyes including 
eyelids), ears (auricles), cheeks, lips; 
and (f) the degree of and characteristics 
of any disfigurement caused by her acne.

3.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected low back 
disability. The claims folder should be 
made available to and pertinent documents 
therein reviewed by the examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability, 
and to the extent possible distinguish 
the manifestations of the service-
connected disability from those of any 
other disorder present. Any indicated 
studies, including an X-ray study and 
range of motion testing in degrees, 
should be performed.

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain. 
The examiner should identify any 
objective evidence of pain and provide an 
assessment of the degree of severity of 
any pain.
	
The examiner should specifically address 
whether there is localized tenderness, 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side or other 
abnormality of spinal contour; positive 
Goldthwaite's sign; abnormal mobility on 
forced motion, and/or guarding. If 
guarding or muscle spasm is found, the 
examiner should indicate whether it is 
sufficiently severe to result in an 
abnormal gait.

Tests of joint motion against varying 
resistance should be performed. The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described. To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion. If this is not feasible, the 
examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups. If this is not feasible, the 
examiner should so state.

If the lumbosacral spine is ankylosed, 
the examiner should identify the angle of 
ankylosis, provide an opinion as to 
whether it is at a favorable or 
unfavorable angle, and indicate whether 
it results in difficulty walking because 
of a limited line of vision, restricted 
opening of the mouth and chewing, 
breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen, dyspnea or dysphagia, 
atlantoaxial subluxation or dislocation, 
or neurologic symptoms due to nerve root 
stretching.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm. Any functional impairment 
of the lower extremities due to disc 
disease should be identified, and the 
examiner should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on her ability to work. The 
rationale for all opinions expressed 
should also be provided.

4.  Upon receipt of the VA examination 
reports, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report(s) to the VA examiner(s) for 
corrections or additions.

5.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claims.  If either 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995) and 38 C.F.R. 
§ 3.321.  The RO should also consider the 
applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  All relevant evidence of record 
and legal changes should be addressed.  
The appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



